Title: From Thomas Jefferson to Thomas Mann Randolph, 3 January 1799
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J.to TMR.
            Philadelphia Jan. 3. 1799.
          
          I wrote to Martha the last week. I believe I omitted to concur with mr Eppes in asking the favor of you as a mutual friend to have the hire of his negroes the last year estimated by any body you think a judge. the men, women, & children are known to Page, being all by this time with him except one or two of the children. perhaps mr Eppes may have left a list of them with you for this purpose. I would be glad to learn the amount as soon as possible.—I do not recollect whether I asked you to attend to the forwarding to George Jefferson the chimney piece which Dinsmore was to pack safely & direct to me here. I am much afraid of it’s being thrown on my hands if not forwarded soon.—I have lately recieved a letter from Europe enquiring whether there are any fine tracts of land for sale on James river, below the falls, or even above. as the object of the person is extensive I have thought it a favorable occasion for yourself and mr Eppes [to] dispose of your lands if you desire it, and probably Dover could also be sold. it would be necessary in that case that you should send me a description of the lands, very full, and also plats of them, and the prices they are held at. the negociation could not be taken up till the fall, and the paiment would be ready money. it is desired to know also whether tenants for lands could be found in that quarter, and what they would rent for. I would be glad of your answer as soon as possible as I must write from hence early in next month. you have heard of the British impressment of seamen from on board one of our armed vessels, & observe that mr Otis is sorry to confess to the house that it is true. we are told that Pickering has bristled up a little on it. insurance is much higher through all the commercial towns against British than  French capture. mr Gerry’s correspondence with Taleyrand, promised at the opening of the session, is not yet communicated. it is said to shew a very conciliatory disposition on the part of France. in the mean time they are proceeding with the army & navy. twelve 74s. are said to be meditated.—Genl. Knox is become bankrupt for 400,000 Dollars. he has broke his friend Genl. Lincoln for 150,000. D. and a colo. Jackson.—I shall immediately order Bache’s paper for you as desired, from the 1st. inst. Cary’s is likely not to be revived. Porcupine is going down hill. from 80. quires a day he is sunk to 50. my tender love to my dear Martha & the little ones. let me know how to address to you if you should go down the country. Adieu affectionately.
        